IN THE UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF ARKANSAS
HARRISON DIVISION

JAMES DENIS CRINER PLAINTIFF
V. CASE NO. 3:19-CV-03053

NURSE JODY WOODS;

SHERIFF MIKE MOORE, Boone

County, Arkansas; and SOUTHERN

HEALTH PROVIDERS DEFENDANTS

ORDER

 

The Court now takes up Plaintiff's failure to obey a Court order and failure to
prosecute this case. Plaintiff, James Denis Criner, filed his Complaint and Application to
Proceed /n Forma Pauperis (“IFP”) on July 16, 2019. (Docs. 1, 2). Also on July 16, 2019,
this Court entered an Order noting that Plaintiff “failed to have the certificate regarding his
inmate account completed by detention center personnel” and giving him until August 2,
2019 to either complete the IFP application and return the application to this Court for
review and filing or pay the filing fee. (Doc. 3). Plaintiff was advised that failure to
complete the IFP application or pay the filing fee would subject the complaint to dismissal
“without further notice, for failure to obey an order of the Court.” /d.

Plaintiff has failed to return a complete IFP application and has failed to pay the
required filing fee. Although pro se pleadings are to be construed liberally, a pro se litigant
is not excused from complying with substantive and procedural law. Burgs v. Sissel, 745
F.2d 526, 528 (8th Cir. 1984). Additionally, the Federal Rules of Civil Procedure
specifically contemplate dismissal of a case on the grounds that the plaintiff failed to
prosecute or failed to comply with orders of the court. Fed. R. Civ. P. 41(b); Link v.

Wabash R.R. Co., 370 U.S. 626, 630-31 (1962) (stating that the district court possesses
the power to dismiss sua sponte under Rule 41(b)). Pursuant to Rule 41(b), a district
court has the power to dismiss an action based on “the plaintiff's failure to comply with
any court order.” Brown v. Frey, 806 F.2d 801, 803-04 (8th Cir. 1986) (emphasis added).

Since Plaintiff has failed to obey an order of the Court and prosecute this matter,
the case is DISMISSED WITHOUT PREJUDICE pursuant to Federal Rule of Civil
Procedure 41(b) and Local Rule 5.5(c)(2).

IT IS SO ORDERED on this 138 day of August,,2019.

 
    
  
 

 

THY L. BROOKS
UNITE S DISTRICT JUDGE
